          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                                  §
CESAR AGUILUZ, D.O.                               §
                                                  §           CIVIL ACTION NO.5:19-cv-1356
       Plaintiff,                                 §
                                                  §           JURY DEMANDED
v.                                                §
                                                  §
UNIVERSITY OF TEXAS HEALTH                        §
SCIENCE CENTER AT SAN ANTONIO,                    §
                                                  §
       Defendant.                                 §



             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

       Plaintiff CESAR AGUILUZ, D.O. (“Plaintiff” or “Dr. Aguiluz”) files this Original

Complaint against DEFENDANT UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT

SAN ANTONIO (“Defendant” or “UTHSC-SA”) and respectfully shows the Court the following:

                                             I.
                                       NATURE OF SUIT

       This is a civil action for monetary relief for injuries sustained by Dr. Aguiluz as a result of

the intentional acts and omissions of Defendant in violation of Title VII of the Civil Rights Act of

1964 (“Title VII”) and Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.,

as amended (“Title IX”). In November 2017, as a medical resident student and employee of

UTHSC-SA, Dr. Aguiluz made reports of unwelcome sexual harassment to Defendant, which were

corroborated. Dr. Aguiluz asserts claims under Title VII based on the sexually hostile work

environment that was sufficiently severe or pervasive to alter his working conditions and to create

an abusive working environment. Dr. Aguiluz also asserts claims under Title IX based on

Defendant’s official policies that created a sexually hostile environment for students at UTHSC-


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 1
            Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 2 of 20



SA, on Defendant’s deliberate indifference and intentional discrimination against Dr. Aguiluz on

the basis of his sex, and on Defendant’s retaliation against Dr. Aguiluz for reporting the sexual

harassment, sex discrimination, and retaliation he suffered.

                                          II.
                          PARTIES, JURISDICTION, AND VENUE

       1.      At all material times related to the incidents described below, Dr. Aguiluz was a

student and employee of UTHSC-SA in San Antonio, Bexar County, Texas, where he resided.

       2.      UTHSC-SA is a federally-funded institution of higher education located in San

Antonio, Bexar County, Texas. UTHSC-SA may be served with process by serving its Chief Legal

Officer, Jack C. Park, Office of Legal Affairs, MSC 7837, 7703 Floyd Curl Drive, San Antonio,

Texas 78229-3900.

       3.      This court has original jurisdiction to hear the merits of Dr. Aguiluz’s federal

question claims under 28 U.S.C. §§ 1331 and 1343.

       4.      When Dr. Aguiluz alleges that UTHSC-SA committed any act or omission, he

means that UTHSC-SA’s officers, directors, trustees, principals, vice principals, agents, servants,

and/or employees committed the act or omission and that the UTHSC-SA officer, director, trustee,

principal, vice principal, agent, servant, and/or employee committed the act or omission in the

course and scope of his or her employment with UTHSC-SA and with UTHSC-SA’s full

authorization, approval, and/or ratification.

       5.      UTHSC-SA is located in San Antonio, Texas, and a substantial portion of the acts

and omissions underlying Dr. Aguiluz’s claims occurred in San Antonio, Texas. Thus, venue is

proper in this district and division under 28 U.S.C. § 1391.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 2
            Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 3 of 20



                                     III.
                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.      On or about October 25, 2018, Dr. Aguiluz filed Charge of Discrimination No. 451-

2019-00388 (the “Charge”) with the Equal Employment Opportunity Commission (“EEOC”),

alleging sex discrimination and retaliation in violation of Title VII. The Charge was filed within

300 days of the latest discriminatory act complained of by Dr. Aguiluz.

       7.      On May 23, 2019, the EEOC issued a Notice of Right to Sue letter to Dr. Aguiluz,

which was received on May 28, 2019. Within the 90-day period of the Notice of Right to Sue, the

parties entered into a Tolling Agreement with an initial expiration date of November 1, 2019, and

a subsequent Tolling Agreement Addendum that extended the tolling period until midnight on

November 22, 2019. This Complaint was filed before the expiration of the tolling period, and thus

meets the administrative requirement for filing suit. Thus, all conditions precedent to the institution

of this lawsuit have been fulfilled, and Dr. Aguiluz has exhausted all of his administrative

remedies.

                                                    IV.
                                                   FACTS

       8.      UTHSC-SA is an educational institution with a record of not protecting its students

or employees from sexual harassers and predators. For example, UTHSC-SA currently is under

federal investigation for violations of Title IX relating to a complaint of sexual assault against a

student. In October 2018, a former professor at UTHSC-SA was indicted by a grand jury and

arrested for alleged indecency with a child under the age of 17. In April 2019, two students at

UTHSC-SA’s School of Dentistry filed lawsuits against UTHSCA-SA, alleging they were

sexually harassed by a professor and that UTHSC-SA did not protect them from the professor’s

harassment and retaliation when he mounted a “smear campaign” against them and denied them



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 3
              Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 4 of 20



educational opportunities. UTHSC-SA’s repeated inability and unwillingness to protect its

students amounts to an institutional failure and official policy under Title IX.

        9.       In 2015, Dr. Aguiluz entered a medical residency program at UTHSC-SA to

complete a prestigious fellowship in plastic and reconstructive surgery (the “Program”), overseen

by Program Director Howard T. Wang, M.D. (“Dr. Wang”). In his final year of the Program (2017-

2018), Dr. Aguiluz was named Chief Resident, responsible for administrative and other matters

relating to his peers.

        10.      As a gay man, however, Dr. Aguiluz drew both the focus and the harassment of

Dr. Wang almost immediately. The harassment was persistent and pervasive, occurring in some

form almost every time Dr. Aguiluz was in Dr. Wang’s presence. For instance, Dr. Wang would

call Dr. Aguiluz late at night or in the very early morning hours to ask him inane questions.

Sometimes Dr. Wang would stare at Plaintiff’s chest and remark about his chest hair. At other

times he would stare at Plaintiff’s rear. Dr. Wang also would make comments to show Dr. Aguiluz

that he noticed the slightest change in his appearance, such as commenting that it looked like he

had cut his hair a quarter of an inch.

        11.      On one occasion when Dr. Aguiluz was with Dr. Wang in the operating room, some

surgical instruments fell to the floor. When Dr. Aguiluz moved his head to look down, Dr. Wang

told him he wanted him to “bend over” for him. This, and other, suggestive comments were stated

in the presence of colleagues and operating staff.

        12.      In October 2015, Dr. Aguiluz was on rounds with Dr. Wang discussing patient care.

Dr. Wang asked Dr. Aguiluz to step into the bathroom where Dr. Wang urinated in front of him.

Dr. Aguiluz reported this uncomfortable encounter to Dr. Christie Bialowas, the Associate

Program Director at the time. Dr. Bialowas then apparently discussed Dr. Aguiluz’s complaint



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 4
             Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 5 of 20



with Dr. Wang. Approximately a week later, Dr. Wang confronted Dr. Aguiluz and told him the

“thing in the restroom” needs to be “okay.”

       13.      For the rest of 2015 and throughout 2016, Dr. Wang continued to privately and

publicly harass Dr. Aguiluz. One repetitive harassing behavior by Dr. Wang was to insinuate that

Dr. Aguiluz was HIV positive. (Dr. Aguiluz is not HIV positive.) When Dr. Aguiluz had a cold or

a respiratory infection, Dr. Wang would tell him to “up his HIV medications.” Dr. Wang made

such statements in the presence of other physicians, professors, peers, and staff. This harassment

exhibited an animus to Dr. Aguiluz as an effeminate gay male, as HIV/AIDS was first identified

in the gay community and became known as the “gay disease.”

       14.      Insinuating that Dr. Aguiluz was HIV-positive also constitutes professional

defamation. In Texas, health care providers who perform invasive procedures are required,

pursuant to state law, to undergo HIV testing. Those who have AIDS or are “seropositive” (HIV-

positive) are subject to a fitness review by an ad hoc committee of the Texas Medical Association

(“TMA”) to determine their fitness to practice medicine. In addition, HIV-positive providers must

undergo a review to determine which procedures they may not perform. Physicians who are HIV-

positive must also inform their patients of this status and obtain consent from the patients to

perform invasive procedures.

       15.      Dr. Wang’s false public “announcements” that Dr. Aguiluz was HIV-positive

jeopardized Dr. Aguiluz’s reputation and put his career at risk. According to a TMA Board of

Councilors Current Opinion, “[w]here restrictions, limitations, modifications, or a change in health

care activities are recommended [because of HIV-positive status], the ad hoc committee should do

its utmost to assist the health care worker to obtain career counseling, job retraining, and financial

and social support for these changes.”



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 5
              Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 6 of 20



        16.      Dr. Wang made these HIV-positive insinuations in front of both UTHSC-SA

management and Dr. Aguiluz’s peers and colleagues. However, no one at UTHSC-SA intervened

to protect Dr. Aguiluz.

        17.      UTHSC-SA’s failure to ensure its environment was safe from sexual harassment

caused Dr. Aguiluz considerable anxiety. Dr. Aguiluz knew that Dr. Wang was a well-known and

powerful professor and surgeon with significant influence. Dr. Aguiluz was understandably fearful

that if he lodged a complaint against Dr. Wang, the complaint would not be effective and would

result in retaliation.

        18.      At the end of September 2017, Dr. Wang’s harassment of Dr. Aguiluz escalated.

On September 27, 2017, Dr. Wang requested that Dr. Aguiluz step into his office. Dr. Amita Shah,

who had taken over as Associate Program Director, was present. As Dr. Aguiluz entered the office,

Dr. Wang slapped his own thigh and requested that Dr. Aguiluz “come sit on [his] lap.” When Dr.

Aguiluz expressed mortification at the gesture, Dr. Wang erupted in laughter. He then began

mocking Dr. Aguiluz about his hairstyle and asked whether he dyed his hair. This comment was

one of many by Dr. Wang about Dr. Aguiluz’s hairstyle and appearance.

        19.      Dr. Wang harassed Dr. Aguiluz nearly every Thursday during the second half of

2017 when Dr. Aguiluz attended lectures that were required for every resident in his program. The

lectures were the core educational component of the Program and were supposed to be

opportunities for the residents to engage with their peers and community and nationally-recognized

practitioners and build a rapport through interactive and collaborative case studies. It was in these

lectures that Dr. Wang would make the aforementioned HIV comments. He did so in front of the

entire group of residents.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 6
             Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 7 of 20



       20.      Despite actively attempting to dodge encounters with Dr. Wang, Dr. Aguiluz was

forced to interact with him both in his coursework and in his residency training. Thus, the

harassment by Dr. Wang pervaded every aspect of Dr. Aguiluz’s educational and work experience

at UTHSC-SA. After repeated exposure to Dr. Wang’s harassment, Dr. Aguiluz began to suffer

anxiety attacks for the first time in his life. He eventually sought counseling to deal with his anxiety

and his fearfulness of Dr. Wang. His counselor recommended that Dr. Aguiluz see a psychiatrist

who could consider the prescription of anti-anxiety medications. Because his work required

maximum alertness at all times, Dr. Aguiluz declined to pursue medication.

       21.      When UTHSC-SA did nothing to address Dr. Wang’s conduct, Dr. Aguiluz started

to rearrange his life at UTHSC-SA in drastic ways to avoid Dr. Wang. He checked Dr. Wang’s

schedule at UTHSC-SA to avoid coming face-to-face with him. If Dr. Wang happened to be in his

office with the door open, Dr. Aguiluz would not enter the common area outside his door. Dr.

Aguiluz’s educational goal at UTHSC-SA shrank from obtaining the most positive, complete, and

rich education available to merely graduating and moving on as quickly as possible.

       22.      Dr. Wang’s harassment also began affecting Dr. Aguiluz’s work. During one

surgery with a prominent San Antonio surgeon who was employed by UTHSC-SA as clinical

professor of plastic surgery (the “Surgeon”), Dr. Aguiluz was anxious and uncharacteristically

unfocused. The Surgeon noticed Dr. Aguiluz’s lack of focus and asked him about it. Dr. Aguiluz

shared with the Surgeon that he was having difficulty concentrating and performing at work

because he was had been the victim of targeted sexual harassment by Dr. Wang.

       23.      After Dr. Aguiluz described the harassment, the Surgeon reported the offenses to

Dr. Bonnie Blankmeyer, Executive Director of the Academic, Faculty and Student Ombudsperson




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 7
             Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 8 of 20



and ADA Compliance Office at UTHSC-SA. The Surgeon then encouraged Dr. Aguiluz to make

his own report to Dr. Blankmeyer.

       24.      Dr. Aguiluz hesitated to make a report. He was afraid that Dr. Wang’s power and

reputation in a close-knit community of plastic surgeons would make any complaint against him

futile. Further, Dr. Aguiluz was worried that Dr. Wang would retaliate against him to hinder his

education successes and future employment possibilities.

       25.      After considerable soul-searching, Dr. Aguiluz met with Dr. Blankmeyer on

November 6, 2017, where she outlined his reporting options. On November 7, 2017,

Dr. Blankmeyer referred Dr. Aguiluz to Dr. Jacqueline Mok, the Vice President for Academic,

Faculty and Student Affairs who oversaw Title VII employment issues.

       26.      On November 9, 2017, Dr. Wang ridiculed Dr. Aguiluz about dying his hair in front

of an administrative assistant. This incident struck Dr. Aguiluz particularly hard. He was

embarrassed and felt that Dr. Wang was making him the laughingstock of the hospital. Dr. Aguiluz

then concluded that he needed to take formal action.

       27.      So, on or about November 11, 2017, Dr. Aguiluz formally reported Dr. Wang via

an email to Dr. Mok. At this time, due to his anxiety and fear of retaliation, Dr. Aguiluz requested

that the complaint remain anonymous, as Dr. Mok had previously explained anonymity was an

option available to Dr. Aguiluz.

       28.      After internal consideration of the complaint, Dr. Mok forwarded the report to

UTHSC-SA’s Title IX Office and Dr. John Kaulfus, Title IX Director, as UTHSC-SA determined

that its Title IX Office was the appropriate department to handle the complaint.

       29.      Dr. Kaulfus acknowledged the report on November 12, 2017.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 8
             Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 9 of 20



       30.      On November 14, 2017, Dr. Aguiluz reported his formal complaint directly to

Dr. Kaulfus. He reiterated that he wanted the complaint to remain anonymous, explaining to

Dr. Kaulfus that he felt ambushed and humiliated by Dr. Wang’s bizarre and sexually

inappropriate harassment, but that he was also fearful that Dr. Wang could ruin him professionally

in retaliation for a formal complaint.

       31.      Later in the day on November 14, 2017, Dr. Aguiluz was scheduled to be in a

pediatric surgery with Dr. Shah, who had witnessed Dr. Wang’s inappropriate “invitation” for Dr.

Aguiluz to sit on his lap two months earlier but had done nothing. As the memories of Dr. Wang’s

torment bombarded him, Dr. Aguiluz had a panic attack. He then challenged Dr. Shah about why

she had not intervened when she had witnessed Dr. Wang harassing him. After initially attempting

to attribute Dr. Wang’s harassment to “joking,” Dr. Shah broke down crying and apologized to

Dr. Aguiluz for not speaking up against such inappropriate behavior.

       32.      After the incident involving Dr. Shah, Dr. Aguiluz determined he no longer wanted

his complaint to be anonymous. He advised Dr. Kaulfus to change the status and requested

immediate interim measures to protect him from Dr. Wang. Dr. Aguiluz asked that Dr. Wang be

instructed to leave him alone and for the Program to provide him a new Program Director.

Dr. Kaulfus promised that Dr. Wang would not be allowed to contact, call, or text Dr. Aguiluz in

the future, and instructed Dr. Aguiluz to avoid any contact with Dr. Wang.

       33.      Later, UTHSC-SA would summarize the allegations in Dr. Aguiluz’s

November 14, 2017, official complaint (“Official Complaint”) as follows: “[Dr. Wang] made

statements of a sexually suggestive nature and made statements referencing sexual orientation in

the workplace in front of professional colleagues over the past two years of [Dr. Aguiluz’s]

residency.”



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 9
           Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 10 of 20



        34.     On November 15, 2017, the day after he made his Official Complaint to the Title

IX Office, Dr. Aguiluz volunteered to perform an evening surgery with Dr. Shah. Unbeknownst

to Dr. Aguiluz, Dr. Wang decided to scrub in on the surgery. As Dr. Aguiluz was preparing to

arrive at University Hospital for the surgery, Dr. Wang began calling and paging Dr. Aguiluz

repeatedly, violating the Title IX no contact order against him. Dr. Aguiluz immediately sought

help from Dr. Kaulfus by calling and leaving a voicemail for him with the details, but Dr. Kaulfus

failed to return the call.

        35.     When he did not hear back from Dr. Kaulfus, Dr. Aguiluz begrudgingly called the

operating room (“OR”). Dr. Wang commandeered the phone to speak to Dr. Aguiluz and he

demanded that Dr. Aguiluz present himself to the OR. Dr. Aguiluz did not want to countermand

Dr. Wang’s order, but he also did not want to violate Dr. Kaulfus’s Title IX directive by having

contact with Dr. Wang. Receiving no response from Dr. Kaulfus, Dr. Aguiluz decided that he had

to obey Dr. Wang.

        36.     Arriving in the OR, Dr. Aguiluz attempted to conduct himself in a professional

manner, but he was anxious to the point of trembling. Heightening the drama, Dr. Wang launched

into an immediate confrontation. He scrubbed out of the surgery, marched over to where

Dr. Aguiluz was scrubbing in, and began to berate him for not appearing earlier. Dr. Aguiluz

became overwhelmed with fear and asked Dr. Wang to leave him alone, but Dr. Wang would not.

Eventually, Dr. Shah had to intervene to instruct Dr. Wang to stop yelling at Dr. Aguiluz.

Dr. Aguiluz took that opportunity to get away from Dr. Wang by fleeing from the OR.

        37.     But Dr. Wang was not through unloading his retaliatory anger on Dr. Aguiluz. He

called Dr. Bialowas and several other residents that night to attempt to garner their support. He

also continued to call Dr. Aguiluz throughout the evening, but Dr. Aguiluz did not answer his



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 10
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 11 of 20



phone. Dr. Aguiluz left another urgent voicemail with Dr. Kaulfus, seeking guidance on how to

deal with the situation.

       38.       After hearing about Dr. Wang’s tirade against Dr. Aguiluz in the OR, which was

witnessed by multiple doctors and staff, Dr. Kaulfus instructed Dr. Aguiluz not to go to work the

next few days.

       39.       On November 16, 2017, Dr. Kaulfus called Dr. Wang to direct him again not to call

or contact Dr. Aguiluz. That afternoon, Dr. Wang called Dr. Bialowas and blamed her for inciting

Dr. Aguiluz’s Official Complaint.

       40.       On November 17, 2017, Dr. Kaulfus directed Dr. Aguiluz to meet with Dr. Ronald

Stewart, the head of the surgery department, about the Official Complaint. Dr. Stewart assured Dr.

Aguiluz he would not be retaliated against, but he chastised Dr. Aguiluz for allowing the “issue”

to go outside of the department of surgery.

       41.       Dr. Aguiluz found Dr. Stewart’s comment disconcerting, inasmuch as doctors and

administrators in the department had known about Dr. Wang’s harassment but had ignored it and

taken no action to protect him. Moreover, Dr. Aguiluz had done nothing more than pursue his legal

rights to be protected from a hostile education and work environment.

       42.       Later in the day on November 17, 2017, Dr. Aguiluz met with Dr. Shah, who told

him that Dr. Stewart had assigned her to replace Dr. Wang as Dr. Aguiluz’s Program Director.

This decision was concerning to Dr. Aguiluz because Dr. Shah was not a board-certified plastic

surgeon and he knew the change would impact his residency credentials. Moreover, Dr. Shah had

a close professional relationship with Dr. Wang.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 11
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 12 of 20



       43.     Dr. Aguiluz told Dr. Shah that he was unhappy that she had been assigned to be his

Program Director because she had witnessed Dr. Wang’s harassment and had brushed it aside.

Dr. Shah responded by saying “I am the best you got.”

       44.     In order to become board certified in plastic surgery, Dr. Aguiluz needed to meet a

quota of surgical procedures under the supervision of a board-certified surgeon. Following her

assignment as Dr. Aguiluz’s substitute Program Director, Dr. Shah notified Dr. Aguiluz that he

was prohibited from performing any future surgical procedures at University Hospital, the location

of his residency. This prohibition forced Dr. Aguiluz to perform his surgical procedures

exclusively at Methodist Hospital. This change was a major blow to Dr. Aguiluz as the procedures

available to him at University Hospital were far more hands-on and intended to provide residents

real working experience. Such irreplaceable opportunities should have formed the foundation of

Dr. Aguiluz’s resume, leading to respect among his physician peers and enviable employment

opportunities. Instead, they will never be a part of Dr. Aguiluz’s professional biography.

       45.     Dr. Aguiluz was not only an exemplary student, he was also the Chief

Administrative Resident in the Program. Having achieved this role, Dr. Aguiluz was in charge of

crucial administrative scheduling matters for the residents at University Hospital. Because he was

no longer permitted to do surgical procedures at University Hospital, however, the hospital

administration discouraged Dr. Aguiluz from being present there. To avoid unnecessary tension,

including run-ins with Dr. Wang, Dr. Aguiluz was forced to be discrete if he needed to be

physically present at University Hospital.

       46.     The inability to move freely about the hospital was extremely stressful and

frustrating for Dr. Aguiluz. Eventually, he began doing everything he could remotely, and when

he had to pick up mail or sign paperwork, he would ask an administrative assistant to bring it to



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 12
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 13 of 20



him in the parking lot. He also stopped attending therapy sessions, as his assigned therapist was in

the same complex as the hospital. This banishment and isolation weighed heavily on his already

deteriorating mental and emotional health.

        47.     On December 3, 2017, Dr. Shah informed Dr. Aguiluz that he could no longer

attend Thursday afternoon educational conferences—again, a core educational component of the

Program. The reason Dr. Shah gave for this unfair measure was that Dr. Wang needed to attend

the lectures. UTHSC-SA’s decision meant that if Dr. Aguiluz was to obtain the necessary lecture

information, he would have to do so by watching the lectures from videotape. The effect of

UTHSC-SA’s decision was to cut Dr. Aguiluz off from the interactive educational and networking

benefits of the lectures, including contact with his fellow residents and the speakers brought in for

the lectures.

        48.     On January 11, 2018, Dr. Aguiluz met with Dr. Kaulfus to review the preliminary

report of the Title IX investigation of his Official Complaint, which included interviews of

Dr. Aguiluz, Dr. Wang, and nine other witnesses. At the meeting, Dr. Kaulfus told Dr. Aguiluz

that Dr. Wang had violated UTHSC-SA’s Sexual Harassment/Sexual Misconduct Policy.

        49.     In a letter dated February 2, 2018, UTHSC-SA formally notified Dr. Aguiluz that

Dr. Wang had committed misconduct. Specifically, UTHSC-SA’s Title IX Office found that the

evidence supported a finding that Dr. Wang violated HOP 4.2.2, which refers to UTHSC-SA’s

Handbook of Operating Procedures, Sexual Harassment/Sexual Misconduct Policy.

        50.     The findings letter indicated that the matter was being referred to Dr. Stewart for

disciplinary action against Dr. Wang and that Dr. Aguiluz would be informed as to what action

would be taken against Dr. Wang. The letter also, curiously, indicated that all jurisdiction of the




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 13
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 14 of 20



matter, including the issue of interim measures, had been transferred to Dr. Stewart, who was the

head of the surgery department and who had no affiliation with the Title IX Office.

        51.     In other words, the Title IX Office passed off the sole authority to determine

disciplinary action and the continuance of interim measures to a colleague of Dr. Wang’s with no

Title IX training or affiliation.

        52.     Contrary to the findings letter, UTHSC-SA never notified Dr. Aguiluz of the

outcome of Dr. Wang’s disciplinary referral. Upon information and belief, Dr. Stewart chose not

to discipline Dr. Wang. As far as Plaintiff knows, Dr. Wang suffered no consequences for his

conduct in violation of the Sexual Harassment Policy. In addition, Dr. Stewart did not put any

measures in place to protect Dr. Aguiluz from Dr. Wang's harassment and retaliation. In contrast

to Dr. Wang’s preferential treatment, Dr. Aguiluz continued to suffer the loss of educational

privileges. For example, UTHSC-SA never modified its decision to banish Dr. Aguiluz from the

Thursday lecture series or to prohibit him from the use of University Hospital surgical facilities.

        53.     UTHSC-SA also expressly excluded Dr. Aguiluz from the webpage of past

graduates of the Program. The website is frequented by potential employers, medical partners,

insurance companies, hospitals, patients, media, and others to confirm participation in the Program

and to gain information about a physician’s work. Inclusion in the website is an important part of

any resident’s curriculum vitae.

        54.     Dr. Aguiluz graduated from the Program in July 2018. Although he received an

offer to join the Surgeon’s prestigious practice upon graduation, Plaintiff did not believe he would

have the backing of UTHSC-SA to handle cases at University Hospital, where Dr. Wang continued

to exercise substantial control. Moreover, the prospect of attempting to become a successful plastic

surgeon in San Antonio where Dr. Wang wielded so much influence was both daunting and



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 14
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 15 of 20



terrifying. Dr. Aguiluz ultimately made the difficult decision to leave San Antonio where a future

medical practice was no longer a realistic opportunity.

       55.     Since leaving San Antonio, Dr. Aguiluz continues to suffer from Dr. Wang’s

inappropriate and retaliatory comments about him. For example, at a recent conference attended

by plastic surgeons from around the country, Dr. Aguiluz learned quite by accident that Dr. Wang

was continuing to bad-mouth him to others, including people who did not even know Dr. Aguiluz.

This encounter caused the anxiety and depression that had plagued Dr. Aguiluz to resurge.

       56.     As a result of the actions of Dr. Wang and UTHSC-SA, Dr. Aguiluz has suffered

significant emotional and pecuniary injury.

                                                IV.
                                              CLAIMS

                                 COUNT 1 – Title IX Violations

       57.     Dr. Aguiluz incorporates by reference each of the paragraphs recited above.

       58.     Defendant’s actions and omissions constitute unlawful discrimination against

Dr. Aguiluz in violation of his rights under Title IX to receive an education in an environment that

is not sexually hostile. Among other actions, Defendant made Dr. Aguiluz vulnerable to an unsafe

and discriminatory environment by the adoption and continuance of an official policy of condoning

sexual harassment by high-ranking educators. These official policies unreasonably subjected Dr.

Aguiluz to a heightened risk of sexual harassment and sex discrimination.

       59.     UTHSC-SA also violated Dr. Aguiluz’s rights under Title IX because it had an

official policy of failing to vest appropriate control and authority in its Title IX Office and failing

to ensure that officials, representatives, or staff overseeing a Title IX investigation, or the

implementation, continuance, or maintenance of interim measures, were adequately trained to do

so. UTHSC-SA’s decision to transfer Title IX authority to one individual in the surgery


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 15
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 16 of 20



department, Dr. Stewart, who had no affiliation with the Title IX Office was a complete abdication

of its responsibilities under Title IX.

        60.     Ultimately, neither the Title IX staff nor the surgery department were properly

trained on the requirement under Title IX of non-retaliatory interim measures to protect victims of

sexual harassment and sex discrimination. As a result, UTHSC-SA wholly failed to implement

appropriate interim measures in this case; indeed, it implemented measures that actually were

adverse to the complaining victim, whose Official Complaint was corroborated.

        61.     UTHSC-SA further violated Dr. Aguiluz’s rights under Title IX because officials

and responsible authorities had actual knowledge that Dr. Aguiluz had been sexually harassed by

Dr. Wang, but they responded with deliberate indifference and retaliation to this knowledge.

UTHSC-SA’s deliberate indifference and retaliation includes, but is not limited to, failing to

implement effective interim measures and no contact orders to prevent confrontations between Dr.

Aguiluz and Dr. Wang, the purposeful implementation of adverse interim measures against Dr.

Aguiluz, and the blatant banishment of Dr. Aguiluz from core curriculum classes and from

University Hospital.

        62.     UTHSC-SA’s deliberate indifference and inaction to stop retaliation by Dr. Wang

and other officials of the surgery department and Program caused Dr. Aguiluz to undergo

additional harassment and/or made Dr. Aguiluz vulnerable to further harassment and retaliation

by these individuals.

        63.     The sexual harassment and sex discrimination Dr. Aguiluz suffered at the hands of

Dr. Wang, and later, the retaliation Dr. Aguiluz experienced, was so severe, pervasive, and

objectively offensive in light of the circumstances, that it created a hostile educational environment




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 16
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 17 of 20



at UTHSC-SA that deprived Dr. Aguiluz of access to important educational opportunities and

benefits he had a right to under Title IX.

       64.     Dr. Aguiluz is entitled to be made whole for all damage to him caused by UTHSC-

SA’s discrimination against him. He also seeks equitable relief necessary to return him to the

position that he would have held absent UTHSC-SA’s unlawful discrimination.

       65.     UTHSC-SA’s discrimination caused Dr. Aguiluz to suffer, and he expects to

continue to suffer, pecuniary losses, which include: costs for relocating away from San Antonio,

medical and counseling costs, losses associated with being forced to accept less lucrative

employment, and losses associated with lost employment opportunities overall.

       66.     As a further result of UTHSC-SA’s discrimination, Dr. Aguiluz has suffered and

continues to suffer compensatory damages and other non-pecuniary losses, including, among

others: intense emotional pain relating to his sexual harassment and retaliation and UTHSC-SA’s

discriminatory treatment of him, undue stress, anxiety, anguish, loss of enjoyment of life, physical

pain, and feelings of re-victimization by UTHSC-SA, as well as other non-pecuniary damages.

       67.     UTHSC-SA’s discrimination required Dr. Aguiluz to retain the undersigned

counsel in order to redress the harm done to him by UTHSC-SA. Consequently, Dr. Aguiluz seeks

attorneys’ fees. He also seeks to recover expert costs and other litigation expenses.

               COUNT 2 – Sex Discrimination and Retaliation Under Title VII

       68.     Dr. Aguiluz incorporates by reference each of the paragraphs recited above.

       69.     Dr. Aguiluz is an employee and Defendant is an employer within the meaning of

Title VII. All conditions precedent to the filing of this action under Title VII have occurred.

       70.     Dr. Aguiluz was exposed to unwelcome sexual harassment as more fully described

above that was severe, pervasive, and created an abusive working environment on account of



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 17
          Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 18 of 20



Dr. Aguiluz’s gender, male, in that he did not carry himself in conformity with typical male

stereotypes. UTHSC-SA took tangible employment actions against Dr. Aguiluz as a result of his

Official Complaint that resulted in significant changes in his employment status.

       71.     Further, UTHSC-SA, through its officials, representatives, agents, and employees,

failed to take effective corrective action regarding the sexual harassment even though Dr. Aguiluz

properly reported the offensive conduct to officials charged with addressing such hostile work

environment claims.

       72.     UTHSC-SA’s actions are based on Dr. Aguiluz’s perceived non-conformity with

traditional gender stereotypes in that Dr. Aguiluz is an effeminate male who Dr. Wang and other

UTHSC-SA employees and representatives believed had a physical appearance, including his hair

style, which did not conform to their views of the way men should dress and carry themselves.

       73.     After Dr. Aguiluz made a protected Title VII report, UTHSC-SA retaliated against

him by engaging in conduct that would cause similar employees not to report the offensive

behavior, such as isolating him from his peers, forcing him to enter his workplace surreptitiously,

barring him from professional events, giving him a substitute Program Director who was not

board-certified, professionally challenging Dr. Aguiluz with defamatory claims that he had HIV,

forcing him to perform operations and procedures at a less respected hospital than the one in which

his peers were being trained, and deliberately excluding him from UTHSC-SA’s webpage that

publicly recognizes graduates of the Program.

       74.     Due to Defendant’s actions, Dr. Aguiluz has suffered, and continues to suffer,

damages including but not limited to lost wages and fringe benefits, both past and future, and

compensatory damages in the form of the loss of employment opportunities, past and future

emotional pain, suffering, inconvenience, mental anguish, and the loss of enjoyment of life, the



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 18
             Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 19 of 20



costs and expenses of seeking new employment, and damages for the harm caused to Dr. Aguiluz’s

reputation.

                                              V.
                                         JURY DEMAND

        75.     Dr. Aguiluz requests a jury trial on all issues, claims, actions, and defenses in this

case.

                                            VI.
                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CESAR AGUILUZ, D.O. prays that Defendant UNIVERSITY

OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO be summoned to appear and

answer, and that on final trial, judgment be granted against Defendant for:

        a.      A declaration that Defendant’s actions violated federal law;
        b.      Equitable relief necessary to place Dr. Aguiluz in the position that he would have
                held but for Defendant’s discrimination and retaliation against him;
        c.      Actual and compensatory damages;
        d.      Prejudgment and post-judgment interest;
        e.      Attorneys’ fees, expert fees, and costs of suit; and
        f.      Other legal and equitable relief to which Dr. Aguiluz may justly be entitled.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 19
        Case 5:19-cv-01356-FB Document 1 Filed 11/20/19 Page 20 of 20



Dated: November 20, 2019.              Respectfully submitted,

                                       FARROW-GILLESPIE HEATH WITTER, LLP


                                       By: /s/ Julie E. Heath
                                         Julie E. Heath
                                         Texas Bar No. 09348050
                                         Patricia H. Davis
                                         Texas Bar No. 24036449
                                         1700 Pacific Avenue, Suite 3700
                                         Dallas, Texas 75201
                                         Tel: (214) 560-5600
                                         Fax: (214) 203-0651
                                         julie.heath@fghwlaw.com
                                         patricia.davis@fghwlaw.com

                                       ATTORNEYS FOR PLAINTIFF
                                       CESAR AGUILUZ, D.O.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – Page 20
